Per Curiam.
We think the rule to show cause in this case should be discharged. The suit was brought to recover compensation for personal injuries. The plaintiff, an actress, fell into the music pit of the theatre, causing the injuries sued for, negligence of the defendant being charged. The trial of the-case resulted in a verdict for the plaintiff for $3,700. The defendant obtained a rule to show cause and writes down seven reasons for a new trial. The plaintiff at the trial testified that “I walked in front of the light. The light was not as near the stage as that picture figures it. I walked in front, of the light, trying to find the steps, like this, and I thought I had the steps and I just fell down into the music pit. That’s all I remember. Q. Do you know how far it was down into the music pit? A. I would take it five to six feet from the stage.”
The verdict is not against the weight of the evidence. It is not excessive. It was not error for the trial court to refuse the motions to nonsuit the plaintiff or direct a verdict in favor , of the defendant. It was not error by the trial judge to-refuse to declare a mistrial. The rule to show cause is discharged.